Citation Nr: 1109982	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-21 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, to include a heart murmur, atrial fibrillation, cardiomyopathy, cardiomegaly and coronary artery disease (CAD) (hereinafter referred to as heart condition).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan



INTRODUCTION

The Veteran served on active duty from August 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

For the reasons set forth below, the current appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran contends that he has a current cardiovascular disorder that arose in service.  Specifically, he maintains that the heart murmur discovered during his August 1969 dental examination is an early manifestation of his current heart condition.  See e.g. August 2008 Notice of Disagreement (NOD) and February 2011 Informal Hearing Presentation  (IHP).  Turning to the Veteran's service treatment records, the Board notes that a letter submitted by Dr. A.W.H., dated May 12, 1969, prior to the Veteran's enlistment in service, notes that the Veteran was "subject to weak spells and. . . apt to suffer fainting and trauma with hypo injections. . . ."  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands - that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection - must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1094, 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

Here, at the Veteran's May 1969 enlistment examination, the Veteran marked that he experienced dizziness, fainting spells, epileptic fits and nervous trouble in his report of medical history.  However, the clinical evaluation of his heart, lungs and chest was shown to be normal, and the Veteran was found qualified for induction.  
The Veteran underwent a routine dental examination in August 1969, the report of which does reflect the discovery and notation of a heart murmur.  The remainder of the Veteran's service treatment records is clear for any complaints, treatment for or diagnosis of a heart condition, and his August 1971 separation examination shows the clinical evaluation of his heart, lungs and chest to be normal.  In addition, the Veteran denied a history of any type of heart trouble in his report of medical history.  

His post-service medical records document significant treatment for a heart condition.  An April 2004 decision of the Social Security Administration (SSA) shows that the Veteran was granted disability benefits based, in part, on his heart problems.  The private medical records reviewed in determining whether the Veteran was entitled to SSA disability benefits reflect numerous diagnoses with respect to the Veteran's heart condition.  A medical report dated in January 2000 reflects the Veteran's admission to the hospital after suffering an onset of atrial fibrillation.  He was discharged several days later with final diagnoses of paroxysmal atrial fibrillation with satisfactory ventricular response and possible myocarditis, and he underwent electrocardioversion procedures in March 2000 and January 2002 for treatment of his atrial fibrillation.  A January 2002 chest X-ray reflects findings of mild cardiomegaly and atherosclerosis, and in the February 2002 teledictation report, the Veteran's primary care physician, Dr. D.T., diagnosed the Veteran with recurrent paroxysmal atrial fibrillation, cardiomyopathy and hypertension.  Dr. D.T. also noted that the Veteran's symptoms included fatigue, shortness of breath, palpitations and occasional chest comfort.  

The Veteran was referred to Dr. A.S. in July 2003, wherein he presented at his clinic with complaints of newly-onset unstable angina for the past week.  The cardiac catheterization revealed "severe, multi-vessel coronary disease with high-grade proximal disease in the LAD and CX coronary arteries," and an operative report reflects the Veteran underwent a coronary artery bypass graft surgery the following day, with a post-operative diagnosis of coronary artery disease.  The remainder of his private medical records shows that the Veteran continued to seek care and treatment for his heart condition.  

Service treatment records are clear for any evidence of exposure to an herbicide agent during the Veteran's military service.  Indeed, available service personnel records do not reflect service in Vietnam.  He is thus not presumed to have been exposed to herbicides during service, and the presumptive service connection provisions set forth at 38 C.F.R. 3.307 and 3.309 are not for application here.  

Significantly, however, the Veteran has not been afforded a VA examination in connection with his claim for a heart condition.  VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; and indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  

Under the circumstances presented in this case, the Board finds that the Veteran has met the McLendon test.  As discussed above, the Veteran's service treatment records reflect the discovery of a heart murmur during his dental examination, and his current medical treatment records reflect multiple diagnoses with respect to his heart condition.  The Board also finds the Veteran competent to report symptoms congruent to a heart condition.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, the record is unclear as to whether the Veteran had a pre-existing heart condition manifested by weakness and fainting spells prior to his enlistment.  See May 12, 1969 letter issued be Dr. A.W.H.  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any heart condition that may be present.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination for the purpose of ascertaining the nature and etiology of any heart condition(s) he may have.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail.  The examiner should specifically take note of the letter submitted by Dr. A.W.H., dated May 12, 1969, discussing the Veteran's weakness and fainting spells, as well as the August 1969 dental examination report.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to the following:

a. Specify the nature of any current cardiovascular disorder and provide diagnoses for all such identified disorders.  

b. Does the Veteran have a cardiovascular disorder, manifested by weakness and fainting spells, that existed prior to his enlistment in service?

c. If so, did a pre-existing cardiovascular disorder undergo a permanent increase in severity during the Veteran's active service, and if so, was that permanent increase in severity during service due to the natural progress of the condition?

d. If the VA examiner finds that the Veteran's current cardiovascular disorder did not exist prior to service, then the examiner should provide an opinion as to the likelihood (likely, unlikely, or at least as likely as not) that the August 1969 heart murmur, was an early manifestation of any currently-diagnosed cardiovascular disorder-and the likelihood that any currently-diagnosed cardiovascular disorder had its onset in service or is otherwise causally or etiologically related to a disease or injury incurred in service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2. Following completion of the above, re-adjudicate the issue of entitlement to service connection for a cardiovascular disorder.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to these issues as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


